Citation Nr: 0511488	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-30 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




REMAND

The veteran served on active duty from March 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought.

A review of the record reveals that the veteran requested 
that records from the Social Security Administration be 
obtained as he has been deemed disabled by that agency and 
the veteran believes their records may be useful in 
determining his claims of entitlement to higher ratings.  
Unfortunately, the Social Security Administration's records 
have not been obtained.  

Additionally, the veteran, through counsel, requested in 
March 2005 that he be scheduled for a hearing before the 
Board to be held at the RO.  Because this matter was already 
certified to the Board, the requested hearing has not be 
scheduled.

Accordingly, in an effort to fully assist this veteran in 
substantiating his claims, this appeal is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Obtain all records from the Social 
Security Administration with respect to 
its determination of disability for this 
veteran.  All records obtained should be 
associated with the claims folder.  If 
records are not available, a notation to 
that effect should be placed in the 
claims folder.

2.  Schedule the veteran for a personal 
hearing before the Board to be held at 
the RO.


3.  When the development requested has 
been completed, review the claims on the 
basis of any additional evidence 
received.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




